        Case 2:20-cv-01937-GMB Document 18 Filed 04/30/21 Page 1 of 5                      FILED
                                                                                  2021 Apr-30 PM 02:24
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

24E FITNESS, LLC,                          )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 2:20-cv-1937-GMB
                                           )
INTERNAL CREDIT SYSTEMS,                   )
INC.,                                      )
                                           )
       Defendant.                          )

                          MEMORANDUM OPINION

      Before the court are the Motion to Remand (Doc. 4) and Motion for Attorney

Fees (Doc. 12) filed by Plaintiff 24e Fitness, LLC (“24e”). The motions have been

fully briefed and are ripe for decision. Docs. 4, 9, 11, 12, 14 & 17. The parties have

consented to the jurisdiction of a United States Magistrate Judge pursuant to 28

U.S.C. § 636(c). Doc. 8. For the following reasons, the Motion to Remand is due to

be granted, and the Motion for Attorney Fees is due to be denied.

      Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994); Burns v. Windsor Ins. Co., 31 F.3d 1092,

1095 (11th Cir. 1994). Accordingly, this court is “empowered to hear only those

cases within the judicial power of the United States as defined by Article III of the

Constitution.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 409 (11th Cir.

1999) (quoting Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)). “It is to
        Case 2:20-cv-01937-GMB Document 18 Filed 04/30/21 Page 2 of 5




be presumed that a cause lies outside this limited jurisdiction, and the burden of

establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen, 511

U.S. at 377 (internal citations omitted). When the parties disagree on the court’s

jurisdiction, questions or doubts are to be resolved in favor of returning the matter

to state court on a properly submitted motion to remand. Burns, 31 F.3d at 1095.

      Congress has empowered the federal courts to hear cases removed by a

defendant from state to federal court if the plaintiff originally could have brought

the claims in federal court. See 28 U.S.C. § 1441(a). Federal courts may exercise

original jurisdiction over “all civil actions arising under the Constitution, laws, or

treaties of any of the United States.” 28 U.S.C. § 1331. “Whether a claim arises

under federal law for purposes of 28 U.S.C. § 1331 is generally determined by the

well-pleaded complaint rule, ‘which provides that federal jurisdiction exists only

when a federal question is presented on the face of the plaintiff’s properly pleaded

complaint.’” Smith v. GTE Corp., 236 F.3d 1292, 1310 (11th Cir. 2001) (quoting

Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987)).

      On October 21, 2020, 24e filed a complaint in state court against Defendant

Internal Credit Systems, Inc. (“ICS”) alleging breach of contract and related state-

law tort claims. Doc. 1-1 at 4–6. 24e claimed that ICS had violated a contract

between the parties under which ICS was to act as 24e’s collection agency. Doc. 1-

1 at 4. The contract required ICS to operate within the parameters of “existing

                                          2
        Case 2:20-cv-01937-GMB Document 18 Filed 04/30/21 Page 3 of 5




federal, state, and city laws and regulations.” Doc. 1-1 at 4. Despite this contract

provision, 24e alleged that it received “numerous complaints” from its members that

ICS had acted “outside of the parameters of existing federal, state, and city laws and

regulations.” Doc. 1-1 at 5. 24e also affirmatively alleged that ICS’s actions were

“outside the scope of Federal, State and City laws and regulations.” Doc. 1-1 at 7.

In its Notice of Removal, ICS claimed that these three references to federal “laws

and regulations” establish federal question jurisdiction over 24e’s claims. Doc. 1 at

2.

      ICS has not met its burden to show that 24e’s complaint provides a basis for

federal question jurisdiction, which exists only when the well-pleaded complaint

contains a federal-law cause of action or a state-law cause of action that “‘necessarily

depends on resolution of a substantial question of federal law.’” Smith v. GTE Corp.,

236 F.3d 1292, 1310 (11th Cir. 2001) (quoting Franchise Tax Bd. v. Const. Laborers

Vacation Trust for S. Cal., 463 U.S. 1, 27–28 (1983)). 24e’s complaint does not

contain any causes of action that find their basis in federal law. A few stray

references to federal law do not transform claims for breach of contract and related

state-law torts into federal causes of action.

      Alternatively, ICS may demonstrate federal question jurisdiction by showing

that 24e’s state-law claims “necessarily raise a stated federal issue, actually disputed

and substantial, which a federal forum may entertain without disturbing any

                                           3
        Case 2:20-cv-01937-GMB Document 18 Filed 04/30/21 Page 4 of 5




congressionally approved balance of federal and state judicial responsibilities.”

Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005).

24e’s state-law claims tangentially relate to a federal issue in as much as the

complaint asserts that ICS breached the contract by violating federal law. Doc. 1 at

2. However, ICS has made no attempt to show that there is an actual dispute as to

the federal issue, that the federal question is issue, or that the resolution of the issue

has the potential to disturb the balance of power between federal and state courts.

Therefore, ICS has not met its burden to invoke federal jurisdiction in this case.

Compare Cornelius v. U.S. Bank Nat’l Ass’n, 452 F. App’x 863, 865–66 (11th Cir.

2011) (holding that “[t]he mere presence of a federally regulated defendant [and] the

bare mention of [a federal law]” does not show a substantial federal question), with

State ex rel. Jacobson v. Wells Fargo Nat’l Bank, N.A., 824 F.3d 308, 317–18 (2d

Cir. 2016) (holding that state-law tax fraud claims implicated a substantial federal

question because they depended on the definition of a federal tax exemption for

mortgage-backed securities, a trillion-dollar national industry). For these reasons,

24e’s motion to remand is due to be granted. See Univ. of S. Ala., 168 F.3d at 410

(“[I]f at any time before final judgment it appears that the district court lacks subject

matter jurisdiction, the case shall be remanded to the state court from whence it

came.”) (internal quotation marks omitted).

      Finally, 24e seeks to recover attorney fees associated with the motion to

                                            4
        Case 2:20-cv-01937-GMB Document 18 Filed 04/30/21 Page 5 of 5




remand. Doc. 12. If a court remands a case, it “may require payment of just costs

and any actual expenses, including attorney fees, incurred as a result of the removal.”

28 U.S.C. § 1447(c). “Absent unusual circumstances, courts may award attorney’s

fees under § 1447(c) only where the removing party lacked an objectively reasonable

basis for seeking removal. Conversely, when an objectively reasonable basis exists,

fees should be denied.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).

There is no presumption that a court should award fees when it remands a case, id.

at 137, and “courts that have applied the Martin standard typically focus upon

whether the removing party has offered a credible reason for removal, even if it later

becomes clear that the removing party was incorrect on the facts or the law.” Wells

Fargo Bank, N.A. v. Wilson, 2019 WL 4668173, at *3 (M.D. Fla. 2019). The court

is satisfied that ICS had an objectively reasonable, albeit incorrect, basis for seeking

removal. Therefore, 24e’s Motion for Attorney Fees is due to be denied.

      A final order consistent with this Memorandum Opinion will be entered.

      DONE and ORDERED on April 30, 2021.



                                     _________________________________
                                     GRAY M. BORDEN
                                     UNITED STATES MAGISTRATE JUDGE




                                           5
